Per Curiam.
The complaint in this case charges the defendant, a practicing physician, with performing an operation upon Mary Belawsky without her consent and a further charge, that the operation was unskillfully and negligently performed. The trial resulted in a verdict for the defendant. The plaintiffs obtained a rule to show cause why a new trial should not be granted, alleging newly discovered evidence. This evidence was obtained by an autopsy, after the death of the plaintiff, Mary Belawsky. The autopsy revealed, so it is claimed, that no ventral suspension operation was done or performed. Evidence was taken under the rule which has been submitted to the court for our consideration. A reading of the evidence leads us to the conclusion that the rule should be discharged. The rules under which a new trial will be granted, on the ground of newly discovered evidence, are fully and quite thoroughly discussed in this court, in the case of Hoban v. Sandford, &c., Co., 64 N. J. L. 426. Under that case we find no sufficient reason for disturbing the verdict of the jury.
The rule to show cause is therefore discharged.